DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Note: In the response filed on 03/23/2021, the applicant requested and the examiner agreed to hold in abeyance the non-statutory double-patenting rejections to U.S. Patent No. 9,452,020 and U.S. Patent No. 10,034,718 until patentable subject matter is determined. In this Office Action, the examiner expresses that the elected invention, claims 1-10 and 18-20, is deemed allowable over the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,034,718. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to analogous robotic system comprising: a manipulator, a support linkage, a drive unit coupled to the manipulator, and a joint coupled to the manipulator. The one or more processors operably coupled to the manipulator, the drive unit, and the linkage, wherein the one or more processors are configured to: determine that a cannula/surgical instrument is mounted to the manipulator; and to inhibit, using the drive unit, manual articulation of the manipulator in .
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,452,020. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to analogous robotic system comprising: a manipulator, a support linkage, a drive unit coupled to the manipulator, a joint coupled to the manipulator, and one or more processors operably coupled to the manipulator, the drive unit, and the linkage. The one or more processors are configured to determine that a cannula/surgical instrument is mounted to the manipulator; and inhibit, using the drive unit, manual articulation of the manipulator in response to determining that the cannula/surgical instrument is mounted to the manipulator. The one or more processors are further configured to determine a manual effort against the manipulator; inhibit, using the drive unit, the manual articulation of the linkage in response to the manual effort being below an articulation threshold; and facilitate, using the drive unit and in response to not determining that the cannula is mounted to the manipulator, the manual articulation of the linkage in response to the manual effort exceeding the articulation threshold.
Allowable Subject Matter
Claims 18-20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
January 21, 2022